Citation Nr: 1046237	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a low back disability, has been 
received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for residuals of a concussion with 
headaches and eye problems, has been received.

3.  Entitlement to service connection for residuals of a 
concussion with headaches and eye problems.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by which the RO, in pertinent 
part, declined to reopen the Veteran's claims of service 
connection for the disabilities enumerated above.

The RO previously denied service connection for the disabilities 
at issue by December 2003 rating decision that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  
In its present adjudication, the RO denied the claims, as new and 
material evidence had not been received to reopen them.  Indeed, 
a previously decided claim may not be reopened in the absence of 
new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 
(1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO 
action, however, the Board is bound to decide the threshold issue 
of whether the evidence is new and material before addressing the 
merits of a claim.  Id.  The Board's discussion is contained in 
the body of the decision below.

The issue of entitlement to service connection for residuals of a 
concussion with headaches and eye problems is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be advised in the event that further action is 
required on his part.


FINDINGS OF FACT

1.  By December 2003 rating decision, the RO denied entitlement 
to service connection for a low back disability; although the 
Veteran was provided notice of that decision the following month, 
he did not perfect a timely appeal.

2.  The evidence associated with the claims file subsequent to 
the December 2003 rating decision is either duplicative or does 
not related to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for a low back 
disability.

3.  By December 2003 rating decision, the RO denied entitlement 
to service connection for residuals of a concussion with 
headaches and eye problems; although the Veteran was provided 
notice of that decision the following month, he did not perfect a 
timely appeal.

4.  The evidence associated with the claims file subsequent to 
the December 2003 rating decision raises a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for residuals of a concussion with headaches and eye problems.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 1103 (2010).

2.  Since the final December 2003 rating decision, new and 
material evidence has not been received to reopen the claim of 
entitlement to service connection for a low back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).y.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Since the final December 2003 rating decision, new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for residuals of a concussion 
with headaches and eye problems.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).y.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2005 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the Veteran's claims, such error was 
harmless given that the claim of entitlement to service 
connection for a low back disability is not reopened and because 
corrective action can be taken when the Veteran's claim of 
entitlement to service connection for residuals of a concussion 
with headaches and eye problems is remanded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
September 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denials.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board notes that a medical 
examination is not required unless and until a finally decided 
claim is reopened.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, 
service personnel records, VA clinical records, and private 
medical records.  Records from the Social Security Administration 
were obtained as were records related to on-the-job injuries.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion 

Generally, service connection is warranted where the evidence of 
record establishes that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.

In a December 2003 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for a low back 
disability and for residuals of a concussion with headaches and 
eye problems on the basis that the conditions were not shown to 
be related to service.  The Veteran was provided notice of the 
decision and of his appellate rights.  He did not perfect timely 
appeals.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2010) 
(the regulations pertaining to the procedures for initiating and 
perfecting appeals to the Board of unfavorable RO 
determinations).  Therefore, the December 2003 rating decision 
became final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  Nevertheless, a claim will be 
reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the December 2003 rating 
decision was the last final disallowance, the Board must review 
all of the evidence submitted since that rating decision to 
determine whether the Veteran's claims for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part analysis.  
First, the Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is "new 
and material."  Second, if the Board determines that the evidence 
is "new and material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Section 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence 
means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the 
claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Low back 

The evidence of record at the time of the December 2003 rating 
decision consisted of the service treatment records showing a 
normal spine on entry and separation and complaints of back pain 
in July 1961 that had been present for two years.  No abnormality 
of the spine was found on objective examination, and chronic 
strain was assessed.  The Veteran was next treated for back 
problems in 1990, when he underwent a lumbar laminectomy.  
Indeed, in February 1999, the Veteran dated his back problems to 
1990.  A May 2003 VA progress note indicated that the Veteran had 
back surgery in January 2003 and was involved in a car accident 
in April 2003.  The Veteran complained of stiffness and throbbing 
pain in the lumbar region.  

Evidence received subsequent to the December 2003 rating decision 
consists of VA treatment records dated from 2002 to 2010 related 
to low back pain.  In October 2004, the Veteran reported during 
VA treatment that he had not worked since 1990 when he injured 
his back.  The private records related to the March 1990 back 
surgery were added to the record.  The newly submitted evidence 
also includes records related to a disability retirement claim 
related to a claimed late 1989 or early 1990 back injury, 
including records of the Social Security Administration.  

The Board has reviewed the evidence since the December 2003 
rating decision and has determined that it is largely new, with 
the exception of a few duplicative service treatment records and 
VA medical records, as it was not of record prior to the issuance 
of the December 2003 rating decision.  The aforementioned 
evidence, however, is not new and material within the meaning of 
applicable law and regulations because it is not probative of the 
issue at hand, which is whether the Veteran has a current low 
back disability that is related to his period of active duty 
service. While the evidence shows treatment for a low back 
disability, none of the evidence submitted after December 2003, 
however, suggests a link between current back problems and 
service.  Indeed, it appears that from separation to the late 
1980's, the Veteran had no low back problems as the record is 
silent regarding the back from separation in April 1964 to the 
late 1980's.  While the Veteran has continued to argue that his 
current back disorder is, in fact, causally related to some 
incident of service, his statements are similar to ones 
previously given, and are cumulative in nature.  Significantly, 
the matter of a nexus between service and a claimed disability 
involves a complex medical question requiring medical expertise.  
As the Veteran is not shown to have any medical training, his 
restated opinions regarding nexus are not competent evidence in 
the matter before the Board.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Thus, the Board finds that the newly added evidence does not 
relate to unestablished facts necessary to substantiate the 
Veteran's claim of service connection for a low back disability.  
38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of 
service connection for a low back disability is not reopened and 
remains denied.  

Residuals of a concussion with eye problems and headaches 

The evidence of record at the time of the December 2003 rating 
decision consisted of the service treatment records reflecting a 
September 1962 concussion entailing blurred vision and headaches 
with no residuals noted on separation.  The record contained an 
October 2006 VA medical examination report reflecting a diagnosis 
of concussion, details unknown.  An October 1996 VA fee-basis eye 
examination report indicated that the Veteran had presbyopia as 
well as diplopia secondary to esotropia.  The record also 
contained a November 1996 computed tomography (CT) scan of the 
brain revealing that the Veteran's brain was normal for a person 
his age.  An October 1998 VA progress note revealed that the 
Veteran reported recurrent injection and mattering in the left 
eye and a diagnosis of bilateral blepharitis and diabetes 
mellitus without retinopathy.  In December 1998, he complained of 
blurred vision that resolved when he turned his head.  In a 
February 2000 written statement, the Veteran indicated that the 
concussion had not resolved and that he had suffered from blurred 
vision and headaches since service.  

Following the December 2003 rating decision, the RO received an 
April 2005 VA diabetic eye examination report.  During the 
examination, the Veteran reported slight ghosting of images since 
service.  There was diabetic retinopathy in the right eye, 
bilateral dry eyes, and bilateral hyperopia and presbiopia.  In 
November 2005, bacterial conjunctivitis was diagnosed.  A 
December 2008 VA mental health treatment report indicates that 
the Veteran reported headaches and blurred vision "all the 
time" as well as double vision in relation to his history of a 
head injury.  The examiner indeed noted a history of a concussion 
in 1963 in reference to the Veteran's complaints of headaches and 
eye problems.  The Veteran told the examination that he 
experienced amnesia from the time of the concussion until 
discharge.  An Axis I diagnosis of a history of a traumatic brain 
injury (TBI) was noted.

The Board has reviewed the evidence since the December 2003 
rating decision and has determined that it is mostly new, with 
the exception of some duplicative medical evidence, as it was not 
of record before December 2003.  Moreover, the December 2008 VA 
treatment note renders the newly submitted evidence both new and 
material as defined by law and regulations because it is 
probative of the issue at hand, which is whether the Veteran 
suffers from current residuals of a TBI.  The context of the 
December 2008 treatment report suggests that the examiner 
credited the Veteran's assertions regarding headaches and vision 
problems related to the TBI in service.  The examiner, in fact, 
noted expressly that a concussion was documented in the service 
treatment records after the Veteran reported his vision problems 
and headaches.  Such a suggested nexus opinion was not previously 
of record.  Thus, the Board finds that the aforementioned medical 
statements, which include evidence showing that the Veteran 
currently experiences eye symptoms and headaches and also include 
a preliminary nexus opinion not previously of record, relate to 
unestablished facts necessary to substantiate the Veteran's claim 
of service connection for residuals of a concussion with 
headaches and eye problems, and present the reasonable 
possibility of substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of service connection for 
residuals of a concussion with headaches and eye problems is 
reopened.


ORDER

Service connection for a low back disability is denied.

New and material evidence to reopen a claim of service connection 
for residuals of a concussion with eye problems and headaches has 
been received; to this extent, the appeal is granted.

REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Board observes, moreover, that when the Board reopens a claim 
but the RO did not, the case must be remanded for RO 
consideration unless there is a waiver from the appellant or no 
prejudice would result from adjudication of the claim.  Hickson 
v. Shinseki, 23 Vet. App. 394 (2010).  In this instance, the RO 
did not reopen the claim.  Furthermore, the Veteran did not waive 
RO consideration.  Finally, prejudice would result if the Board 
were to adjudicate the claim of entitlement to service connection 
for residuals of a concussion with headaches and eye problems 
because, at this time, there is insufficient evidence in the 
record upon which to base a grant of benefits.

Initially, to ensure that VCAA notice is complete, the RO must 
send the Veteran a VCAA notice letter that includes the types of 
information mandated by the Court in Dingess.

Next, the RO should schedule a VA medical examination to 
determine whether the Veteran suffers from any residuals of the 
in-service concussion.  The examination instructions are detailed 
below.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Send the Veteran a VCAA notice letter 
regarding the claim of entitlement to 
service connection for residuals of a 
concussion with headaches and eye problems 
that includes the type of information 
mandated by the Court in Dingess.

2.  Schedule a VA neurologic examination 
to determine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran suffers from 
current residuals related to his in 
service concussion.  The examiner should 
comment specifically upon the Veteran's 
reported eye problems and headaches and 
indicate whether they are related to the 
in-service concussion.  In conjunction 
with the examination, the examiner should 
review all pertinent documents in the 
claims file.  The examination report 
should indicate whether the requested 
review took place.  The examiner should 
provide a rationale for all opinions and 
conclusions.

3.  Readjudicate the claim.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


